DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment

This action is in response to the Amendment filed on 2/19/2021.
Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 2/19/2021 have been fully considered but they are not persuasive however due to the arguments with respect to dependent claims 11-13, the rejection of dependent claim 12 is withdrawn and the claims are now rejected as discussed in the current office action. 
Rejections under 35 U.S.C. §103 - U.S. Patent Application Publication 2013/0172829 by Paul Badawi (hereinafter, "Badawi") in view of over U.S. Patent Application Publication 2009/0048642 by Teodor Gorosezniuk (hereinafter, "Gorosezniuk"). 

Applicant traverses the rejection based on the argument that  it would not have been obvious to modify the single-conductor/antenna eye strips of Badawi based on the multiple-electrode eye shields of Goroszeniuk because such a modification would render Badawi unsatisfactory for its intended purpose (see MPEP §2143.01(V)).
The examiner respectfully disagrees with the applicant’s argument because first the invention of Badawi is directed to treating problems related to the eye by applying stimulation therapy using therapy assemblies applied to an external surface of the eye. Similarly Gorosezniuk also teaches treating the eye using electrodes applied to multiple individually activated electrodes on the substrate of Badawi to apply microcurrent stimulation therapy (emphasis added) as taught by Gorosezniuk in order to provide the predictable results of improving the level of relief to the patient, reducing level of discomfort, reducing the overall required power output and providing a more targeted therapy to the affected area. Therefore the resulting device will not interfere with the natural eye functions as argued by the applicant and meets the newly added limitation in the independent claims that the first plurality of electrodes are located "such that the patient can see a surrounding environment during the tissue-stimulation electrical- current therapy". 
 With regards to the argument that it would not have been obvious to modify Badawi in view of Goroszeniuk to "include a separate return electrode that is configured to (or capable of) being applied to a patient's head opposite to the substrate" (see Section 6 of the current Office Action), the claim 1 is directed to an apparatus and therefore the placement of the return electrode “on a portion of the head across from the first eye” is intended use. The examiner relied on Goroszeniuk’s teachings to show that it is well known to have a return electrode that is separate from a substrate comprising electrodes since as recited, the system claim 1 recites inter alia a wishbone or bifurcated substrate with a plurality of electrodes and a separate return electrode. Therefore it would have been obvious to modify Badawi in view of Goroszeniuk’s teachings since they are in the same field of endeavor (i.e. substrates with electrodes 
Due to the reasons discussed above, and since no other arguments have been provided with regards to claims 3 and 4, the rejections of claims 3 and 4 have been maintained.
With regards to the arguments with respect to claims 6 and 11-13 regarding Bachinski’s teachings, the examiner respectfully disagrees. Applicant argues that the frozen frequency of Bachinksi et al. is not "sensed nerve electrical signals" that are sensed by a sensor asAMENDMENT AND RESPONSE UNDER 37 CFR §1.111 Page 12 Serial Number: 17/079,287 Filing Date: October 23, 2020 Attorney Docket: 5293.001US6Title: OCULAR MICROCURRENT STIMULATION THERAPY METHOD AND SYSTEMrecited in the currently amended independent claims. Instead, the frozen frequency of Bachinski et al. is a frequency that is selected by the user by pressing a button on the stimulation device (see Bachinski et al. paragraph [0133] ("The sweep may be interrupted and frozen when a patient presses a designated button on the stimulation device 704, after which point stimulation will continue to be delivered at the "frozen" frequency")).  First the independent claims as recited in the currently amended independent claims do not recite a sensor that is used to sense signals. The independent claim as recited in the current application do not recite any signals being sensed. Dependent claims 11-13 recite  “the tissue-stimulation electrical-current therapy is applied to the first eye during one or more treatment sessions, wherein each of the one or more treatment sessions has a protocol, and wherein the tissue-stimulation controller is configured to adjust the protocol for a respective treatment session of the one or more treatment sessions based at least in part on sensed-signal data received by the tissue-stimulation controller” and similarly claim 13 recites that the tissue-stimulation electrical-current therapy is applied to the first eye during a plurality of treatment sessions including a first treatment session and a second treatment session, wherein each one of the plurality of treatment sessions has a protocol, and wherein the tissue-stimulation controller is configured to adjust the protocol for the second treatment session based at least in part on discomfort feedback from the patient received during the first treatment session.  
While Badawi in view of Goroszeniuk teaches the invention as claimed they do not specifically teach the limitations as recited in claims 11 and 13. The claims as recited do not recite any sensor for sensing nerve signals and therefore under the broadest reasonable interpretation, Bachinski’s teachings of using patient feedback, storing the “frozen” frequency based on the patient’s feedback and using it in subsequent sessions (e.g. [0133]) is considered as meeting the claimed limitations of adjusting the therapy based at least in part on sensed signal data as recited in claims 11 and 13. 
 However in view of compact prosecution the claims are now additionally rejected as discussed in the current office action below.
The rejection of claim 12 is withdrawn and claim 12 is now rejected with claim 19 which recites sensors that are configured to sense stimulation and as discussed in the current action below.
Due to the reasons discussed above, and since no other arguments have been provided with regards to claim 10, the rejection of claim 10 has been maintained.
multiple individually activated electrodes on the substrate of Badawi to apply microcurrent stimulation therapy (emphasis added) as taught by Gorosezniuk in order to provide the predictable results of improving the level of relief to the patient, reducing level of discomfort, reducing the overall required power output and providing a more targeted therapy to the affected area. Therefore the resulting device will not interfere with the natural eye functions as argued by the applicant and meets the newly added limitation in the independent claims that the first plurality of electrodes are located "such that the patient can see a surrounding environment during the tissue-stimulation electrical- current therapy". 
Due to the reasons discussed above the rejection with respect to claim 19 is maintained.
Serial Number: 17/079,287 Filing Date: October 23, 2020 Attorney Docket: 5293.001US6 
Title: OCULAR MICROCURRENT STIMULATION THERAPY METHOD AND SYSTEMClaim Rejections - Double Patenting 

Due to the reasons discussed above, the claims are not indicated as allowable and since no terminal disclaimers have been filed, the double patenting rejections have been maintained.
Claim Interpretation




The term(s) “for” and “configured to” in the claim(s) may be interpreted as intended use. Intended use/functional language does not require that reference specifically teach or disclose the intended use of the element. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 








Claims 1, 2, 5, 7-9, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Badawi (U.S. Patent Application Publication Number: US 2013/0172829A1, hereinafter “Badawi”- APPLICANT CITED) in view of Goroszeniuk (U.S. Patent Application Publication Number: US 2009/0048642 A1, hereinafter “Goroszeniuk”- APPPLICANT CITED).
Regarding claims 1, 2 and 20, Badawi teaches a system and a non-transitory computer readable medium having instructions stored thereon for causing a suitably programmed control system to execute a method comprising: a first substrate that includes: a first treatment assembly on the first substrate that are configured to apply therapy to a first eye of a patient, the first eye having an upper eyelid and a lower eyelid, wherein the first substrate is configured to locate on an outer surface of at least one of the upper eyelid and the lower eyelid of the patient’s first eye wherein the first electrode substrate is configured to locate one or more the first plurality of electrodes on an outer surface of the patient’s upper eyelid and one or more of the first plurality of electrodes on an outer surface of the patient’s lower eyelid such that the patient can see a surrounding environment during the tissue stimulation electrical current therapy (e.g. 332A, B Fig. 39, [0127]-[0131], Note the substrate of Badawi is a “wishbone” design as discussed in [0127]); and a controller, wherein the controller is operatively coupled to apply the tissue-stimulation therapy to the first eye through control between at least the first therapy assembly (e.g. 342 Fig. 39, [0132]-[0133]).
While Badawi does discuss the use of electrodes to provide microcurrent stimulation therapy (e.g. Fig. 37 [0125]), Badawi does not teach that the therapy 
Gorosezniuk teaches applying microcurrent stimulation (e.g. [0005]) to a plurality of individually activated electrodes (e.g. [0012], [0013]) on a substrate and a return electrode that is applied to a patient’s skin (e.g. Fig. 2B [0043],[0046]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Badawi to include multiple individually activated electrodes on the substrate ( i.e. the “wishbone” design substrate) of Badawi and include a separate return electrode that is configured to (or capable of) being applied to a patient’s head opposite to the substrate and apply microcurrent stimulation therapy as taught by Gorosezniuk in order to provide the predictable results of improving the level of relief to the patient, reducing level of discomfort, reducing the overall required power output and providing a more targeted therapy to the affected area.



Regarding claim 5, Badawi in view of Goroszeniuk teaches the invention as claimed except for at least one LED on the first electrode substrate, and wherein the tissue-stimulation controller is configured to activate the at least one LED to indicate a status of the tissue-stimulation electrical-current therapy. However in a different embodiment Badawi teaches that the treatment strips of the substrate is configured to incorporate an LED indicator to alert the patient when a treatment has been finished and therefore they teach providing an LED status indicator (e.g. [0126]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the 
Regarding claim 7, Badawi in view of Goroszeniuk teaches the invention as claimed except for at least one LED on the first electrode substrate, wherein the applying of the tissue-stimulation electrical-current therapy occurs during a treatment session, the method further comprising: activating the at least one LED to indicate how much time is remaining in the treatment session. However in a different embodiment, Badawi teaches that the treatment strips of the substrate is configured to incorporate an LED indicator to alert the patient when a treatment has been finished and therefore they teach at least one LED on the first electrode substrate, wherein the applying of the tissue-stimulation electrical-current therapy occurs during a treatment session, the method further comprising: activating the at least one LED to indicate how much time is remaining in the treatment session (e.g. [0126]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the substrate of Badawi in view of Goroszeniuk to include an LED indicator as taught by the embodiment of Badawi in order to provide the predictable results of making the device more user friendly by providing alerts.
 Regarding claims 8 and 9, Badawi in view of Goroszeniuk teaches the invention as claimed except for at least one LED on the first electrode substrate, and wherein the first electrode substrate is configured such that light from the at least one LED is visible to the patient and to an outside observer. However in a different embodiment, Badawi teaches that the treatment strips of the substrate is configured to incorporate an LED 
Regarding claim 14, Badawi in view of Goroszeniuk teaches the invention as claimed and Badawi further teaches that the tissue-stimulation controller includes a patient-activatable switch, and wherein the tissue-stimulation controller is configured to stop the tissue-stimulation electrical-current therapy upon activation of the patient-activatable switch (i.e. button or icon e.g. [0134]).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Badawi (U.S. Patent Application Publication Number: US 2013/0172829A1, hereinafter “Badawi”- APPLICANT CITED) in view of Goroszeniuk (U.S. Patent Application Publication Number: US 2009/0048642 A1, hereinafter “Goroszeniuk”- APPPLICANT CITED) and Hargrove (U.S. Patent Application Publication Number: US 2009/0030476 A1, hereinafter “Hargrove”- PREVIOUSLY CITED).
Regarding claim 3, Badawi in view of Goroszeniuk teaches the invention as claimed except for a second return electrode, wherein the tissue-stimulation controller is operatively coupled to control tissue-stimulation electrical current between at least one of the first plurality of electrodes and the second return electrode. Hargrove teaches an 
Regarding claim 4, Badawi in view of Goroszeniuk teaches the invention as claimed and Badawi further teaches a second substrate that includes: a second therapy assembly on the second substrate that are configured to apply the therapy to a second eye of the patient, the second eye having an upper eyelid and a lower eyelid, wherein the second electrode substrate is configured to locate the second therapy assembly on an outer surface of at least one of the upper eyelid and the lower eyelid of the patient’s second eye (e.g. 334 Fig 39, [0127]). While Badawi does discuss the use of electrodes to provide microcurrent stimulation therapy (e.g. Fig. 37 [0125]), Badawi does not teach that the second therapy assembly comprises a plurality of electrodes that are individually activated, a return electrode configured to be located on the patient’s head across from the patient’s eye and that the controller applies tissue stimulation electrical current therapy between at least one of the plurality of electrodes and a return electrode.
.  









Claims 6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Badawi (U.S. Patent Application Publication Number: US 2013/0172829A1, hereinafter “Badawi”- APPLICANT CITED) in view of Goroszeniuk (U.S. Patent Application Publication Number: US 2009/0048642 A1, hereinafter “Goroszeniuk”- APPPLICANT CITED) and Bachinski et al (U.S. Patent Application Publication Number: US 2013/0085551, hereinafter “Bachinski”- APPLICANT CITED).
Regarding claim 6, Badawi in view of Goroszeniuk teaches the invention as claimed except for the first electrode substrate further including at least one LED on the first electrode substrate, wherein the tissue-stimulation electrical-current therapy is applied to the patient according to one of a plurality of selectable therapy protocols, and wherein the tissue-stimulation controller is configured to activate the at least one LED to indicate which therapy protocol of the plurality of therapy protocols is being applied. Bachinski teaches a providing microcurrent stimulation therapy according to one of a plurality of selectable therapy protocols, and wherein the microcurrent-stimulation controller is configured to activate the at least one LED to indicate which therapy protocol of the plurality of therapy protocols is being applied (e.g. [0091] i.e. status indicator 170 may be used to indicate an operational mode, such as a type of therapy being provided, or a change in operational mode, such as an increase or decrease in stimulation current amplitude.) Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the teachings of Badawi in view of Gorosezniuk to include a therapy that includes a plurality of protocols and an LED status indicator that indicates the type of therapy protocol as taught by Bachinski in order to provide a more targeted and customizable therapy as well as a more user-friendly system for the patient and clinician.
Regarding claim 11 and 13, Badawi in view of Goroszeniuk teaches the tissue-stimulation electrical-current therapy is applied to the first eye during a treatment .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Badawi (U.S. Patent Application Publication Number: US 2013/0172829A1, hereinafter “Badawi”- APPLICANT CITED) in view of Goroszeniuk (U.S. Patent Application Publication Number: US 2009/0048642 A1, hereinafter “Goroszeniuk”- APPPLICANT CITED) and Hughes et al (U.S. Patent Application Publication Number: US 2017/0036009 A1, hereinafter “Hughes”- APPLICANT CITED).
Regarding claim 10, Badawi in view of Gorosezniuk teaches the invention as claimed except for a vibrator connected to the first electrode substrate to apply vibration to the patient as the microcurrent stimulation therapy is being applied. Hughes teaches that it is well known to provide a vibrator for providing vibration therapy in addition to electrical stimulation therapy (e.g. Abstract, [0009]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the teachings of Badawi in view of Gorosezniuk to include a vibrator to provide vibration therapy as taught by Gorosezniuk in order to provide the predictable results of reducing soreness and improving effectiveness of the therapy.












Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Badawi (U.S. Patent Application Publication Number: US 2013/0172829A1, hereinafter “Badawi”- APPLICANT CITED) in view of Goroszeniuk (U.S. Patent Application Publication Number: US 2009/0048642 A1, hereinafter “Goroszeniuk”- APPPLICANT CITED) and Wallace et al (U.S. Patent Number: US 5522864, hereinafter “Wallace”- PREVIOUSLY CITED).
Regarding claims 15 and 16, Badawi teaches a method comprising: providing a first substrate that includes: a first therapy assembly on the first  substrate that are configured to apply therapy to a first eye of a patient, the first eye having an upper eyelid and a lower eyelid, wherein the first electrode substrate is configured to locate the first therapy assembly on an outer surface of at least one of the upper eyelid and the lower eyelid of the patient’s first eye (e.g. 332A, B Fig. 39, [0127]-[0131], and attaching the first substrate to the patient’s skin such that the first therapy assembly is on the outer surface at least one of the upper eyelid and the lower eyelid of the patient’s first eye and wherein the first electrode substrate is configured to locate one or more the first plurality of electrodes on an outer surface of the patient’s upper eyelid and one or more of the first plurality of electrodes on an outer surface of the patient’s lower eyelid and applying the tissue-stimulation therapy to the first eye (e.g. 342 Fig. 39, [0132]-[0133]).
While Badawi does discuss the use of electrodes to provide microcurrent stimulation therapy (e.g. Fig. 37 [0125]), Badawi does not specifically teach a first plurality of electrodes on the first electrode substrate that are configured to apply tissue-stimulation electrical-current therapy to a first eye of a patient, and wherein each one of the first plurality of electrodes is configured to be individually activated, and providing a first return electrode and attaching the first return electrode to a portion of the patient’s head across from the first eye of the patient.
Gorosezniuk teaches applying microcurrent stimulation (e.g. [0005]) to a plurality of individually activated electrodes (e.g. [0012], [0013]) on a substrate and a return electrode that is applied to a patient’s skin (e.g. Fig. 2B [0043],[0046]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of 























Regarding claim 17, Badawi in view of Goroszeniuk and Wallace teaches the invention as claimed except for at least one LED on the first electrode substrate, and wherein the tissue-stimulation controller is configured to activate the at least one LED to indicate a status of the tissue-stimulation electrical-current therapy. However in a different embodiment Badawi teaches that the treatment strips of the substrate is configured to incorporate an LED indicator to alert the patient when a treatment has been finished and therefore they teach providing an LED status indicator (e.g. [0126]). Therefore it would have been obvious to a person having ordinary skill in the art at the 
Regarding claim 18, Badawi in view of Goroszeniuk and Wallace teaches the invention as claimed except for at least one LED on the first electrode substrate, wherein the applying of the tissue-stimulation electrical-current therapy occurs during a treatment session, the method further comprising: activating the at least one LED to indicate how much time is remaining in the treatment session. However in a different embodiment Badawi teaches that the treatment strips of the substrate is configured to incorporate an LED indicator to alert the patient when a treatment has been finished and therefore they teach at least one LED on the first electrode substrate, wherein the applying of the tissue-stimulation electrical-current therapy occurs during a treatment session, the method further comprising: activating the at least one LED to indicate how much time is remaining in the treatment session (e.g. [0126]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the substrate of Badawi in view of Goroszeniuk and Wallace to include an LED indicator as taught by the embodiment of Badawi in order to provide the predictable results of making the device more user friendly by providing alerts.
Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Badawi (U.S. Patent Application Publication Number: US 2013/0172829A1, hereinafter “Badawi”- APPLICANT CITED) in view of Goroszeniuk (U.S. Patent Application Publication Number: US 2009/0048642 A1, hereinafter “Goroszeniuk”- APPPLICANT CITED) and Wallace et al (U.S. Patent Number: US 5522864, hereinafter “Wallace”) and further in view of Feinstein et al (U.S. Patent Application Publication Number: US 2013/0085317 A1, hereinafter “Feinstein”) OR Creasey et al (U.S. Patent Application Publication Number: US 2016/0129248 Al, hereinafter “Creasey”).
Regarding claims 12 and 19, Badawi in view of Goroszeniuk and Wallace teaches the invention as claimed except for providing sensors and sensing, using the sensors, nerve electrical signals from the patient’s skin, wherein the applying of the tissue-stimulation electrical-current therapy is adjusted based on the sensed nerve electrical signals. Feinstein teaches establishing nerve feedback loops to analyze and assess nerve function and adjust the therapy based on the sensed signal data (e.g. [0019], [0050]). Creasey is another teaching of a topical nerve stimulator comprising a nerve feedback sensor that is used to determine nerve stimulation response and adjusting a nerve stimulation pattern based on the response (e.g. Abstract, [0033],[0034], claims 12, 13). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Badawi in view of Gorosezniuk and Wallace includes sensors and to adjust the therapy based on sensed nerve signals as taught by Feinstein OR Creasey in order to provide the predictable results of providing a more optimized therapy to the patient.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 



























Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-39 of U.S. Patent No. US 10391312 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a system and method comprising a first electrode substrate that includes: a first plurality of electrodes on the first electrode substrate that are configured to apply tissue-stimulation electrical-current therapy to a first eye of a patient, the first eye having an upper eyelid and a lower eyelid, wherein the first electrode substrate is configured to locate the first plurality of electrodes on an outer surface of at least one of the upper eyelid and the lower eyelid of the patient’s first eye, and wherein each one of the first plurality of electrodes is configured to be individually activated, a first return electrode configured to be located on a portion of the patient’s head across from the first eye of the patient; and a tissue-stimulation controller, wherein the tissue-stimulation controller is operatively coupled to apply the tissue-stimulation electrical-current therapy to the first eye through control of tissue-stimulation electrical-stimulation current between at least one of the first plurality of electrodes and the first return electrode which is similar to the claims of U.S. Patent No. US 10391312 B2 which are also directed to an apparatus and a method comprising: a strip of material (i.e. a substrate) containing a plurality of electrodes configured to apply microcurrent stimulation therapy to a patient, wherein the strip is shaped to be positioned to place electrodes on an upper eyelid and a lower eyelid of the .
Additionally some of the dependent claims (e.g. claims 8, 10, 16-19, 23, 25, 29, 30, 37 and 38) of U.S. Patent No. US 10391312 B2 are similar to the dependent claims of the current application. 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. U.S. Patent No. US 10682514 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the current application are directed to a system and method comprising a first electrode substrate that includes: a first plurality of electrodes on the first electrode substrate that are configured to apply tissue-stimulation electrical-current therapy to a first eye of a patient, the first eye having an upper eyelid and a lower eyelid, wherein the first electrode substrate is configured to locate the first plurality of electrodes on an outer surface of at least one of the upper eyelid and the lower eyelid of the patient’s first eye, and wherein each one of the first plurality of electrodes is configured to be individually activated, a first return electrode configured to be located on a portion of the patient’s head across from the first eye of the patient; and a tissue-stimulation controller, wherein the tissue-stimulation controller is operatively coupled to apply the tissue-stimulation electrical-current therapy to the first eye through control of tissue-stimulation electrical-stimulation current between at least one of the first plurality of electrodes and the first return electrode which is similar to the claims of U.S. Patent No. US 10682514 B2 which are also directed to an apparatus and a method U.S. Patent No. US 10682514 B2 are similar to the dependent claims of the current application. 
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. US 10874858 B2. The claims of the current application are directed to a system and method comprising a first electrode substrate that includes: a first plurality of electrodes on the first electrode substrate that are configured to apply tissue-stimulation electrical-current therapy to a first eye of a patient, the first eye having an upper eyelid and a lower eyelid, wherein the first electrode substrate is configured to locate the first plurality of electrodes on an outer surface of at least one of the upper eyelid and the lower eyelid of the patient’s first eye, and wherein each one of the first plurality of electrodes is configured to be individually activated, a first return electrode configured to be located on a portion of the patient’s head across from the first eye of the patient; and a tissue-stimulation controller, wherein the tissue-stimulation controller is operatively coupled to apply the tissue-stimulation electrical-current therapy to the first eye through control of tissue-stimulation electrical-stimulation current between at least one of the first plurality of electrodes and U.S. Patent No. US 10874858 B2 which are also directed to a system and method comprising inter alia a first substrate that includes a first plurality of electrodes configured to connect to a microcurrent-stimulation controller and to apply microcurrent stimulation therapy to a first eye of a patient, the first eye having an upper eyelid and a lower eyelid, wherein the first substrate is configured to place one or more of the first plurality of electrodes on an outer surface the upper eyelid and one or more of the first plurality of electrodes on an outer surface of the lower eyelid for a treatment session, wherein each one of the first plurality of electrodes is configured to be individually activated. Additionally some of the dependent claims (e.g. claims 9, 18, 21, 23, 24) of U.S. Patent No. US 10874858 B2 are similar to the dependent claims of the current application. 
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/943814. The claims of the current application are directed to a system and method   and a non-transitory computer readable medium with instruction comprising a first electrode substrate that includes: a first plurality of electrodes on the first electrode substrate that are configured to apply tissue-stimulation electrical-current therapy to a first eye of a patient, the first eye having an upper eyelid and a lower eyelid, wherein the first electrode substrate is configured to locate the first plurality of electrodes on an outer surface of at least one of the upper eyelid and the lower eyelid of the patient’s first eye, and wherein each one of the first plurality of electrodes is configured to be individually activated, a first return electrode configured to be located on a portion of the patient’s head across from the first eye of the patient; and a tissue-stimulation controller, Application No. 16/943814 which are also directed to a system and method and a non-transitory computer readable medium comprising inter alia an electrode substrate that includes: a plurality of electrodes that are configured to apply microcurrent stimulation therapy to a patient, wherein the electrode substrate is configured to place one or more of the plurality of electrodes on an outer surface of a patient’s upper eyelid and one or more of the first plurality of electrodes on the patient’s lower eyelid, wherein each one of the plurality of electrodes is configured to be individually activated, and at least one LED on the electrode substrate; and a microcurrent-stimulation controller, wherein the microcurrent-stimulation controller is operatively coupled to each one of the plurality of electrodes and the at least one LED, wherein the microcurrent-stimulation controller is configured to control the microcurrent stimulation therapy applied to the patient. Additionally some of the dependent claims of Application No. 16/943814 are similar to the dependent claims of the current application. 
This is a provisional nonstatutory double patenting rejection.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No.16/943817. The claims of the current application are directed to a system and method and a non-transitory computer readable medium with instruction comprising a first electrode substrate that includes: a first plurality of electrodes on the first electrode Application No. 16/943817 which are also directed to a system and method and a non-transitory computer readable medium comprising inter alia a therapy appliance that includes: a first substrate containing a first plurality of electrodes configured to apply microcurrent stimulation therapy to a patient during one or more treatment sessions, wherein the first substrate is configured to place one or more of the first plurality of electrodes on an outer surface of a patient’s upper eyelid and one or more of the first plurality of electrodes on the patient’s lower eyelid, wherein each one of the first plurality of electrodes is configured to be individually activated; and a microcurrent-stimulation controller, wherein each one of the first plurality of electrodes is operatively coupled to the microcurrent-stimulation controller, wherein the microcurrent-stimulation controller is configured to control the microcurrent stimulation therapy applied to the patient, and wherein the microcurrent-stimulation controller is configured to adjust the protocol for a Application No. 16/943817 are similar to the dependent claims of the current application. 
This is a provisional nonstatutory double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792